UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08788 Templeton Russia and East European Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 3/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Votes by the fund prior to the liquidated effective December 18, 2015 Templeton Russia and East European Fund, Inc. DIXY GROUP PJSC Meeting Date:JUL 24, 2015 Record Date:MAY 05, 2015 Meeting Type:SPECIAL Ticker:DIXY Security ID:X1887L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve Early Termination of Powers of Board of Directors Management For For 3 Fix Number of Directors Management For For 4.1 Elect Igor Kesayev as Director Management None Against 4.2 Elect Sergey Katsiev as Director Management None Against 4.3 Elect Ilya Yakubson as Director Management None Against 4.4 Elect Xavier Fernandes Rosado as Director Management None Against 4.5 Elect Steven John Wellard as Director Management None Against 4.6 Elect Vladimir Balabanov as Director Management None Against 4.7 Elect Aleksandr Prisyazhnuk as Director Management None Against 4.8 Elect Aleksey Krivoshapko as Director Management None Against 4.9 Elect Denis Spirin as Director Management None Against 4.10 Elect Denis Kulikov as Director Management None For 4.11 Elect Vladimir Katsman as Director Management None Against EURASIA DRILLING COMPANY LTD. Meeting Date:NOV 13, 2015 Record Date:NOV 04, 2015 Meeting Type:SPECIAL Ticker:EDCL Security ID:29843U202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger with EDC Acquisition Company Ltd Management For Against KUZBASSKAYA TOPLIVNAYA KOMPANIYA PJSC Meeting Date:JUL 03, 2015 Record Date:MAY 07, 2015 Meeting Type:SPECIAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For Against 2.1 Elect V.P. Baskakov as Director Management None Against 2.2 Elect Vadim Danilov as Director Management None Against 2.3 Elect Denis Evstratenko as Director Management None Against 2.4 Elect Denis Kulikov as Director Management None Against 2.5 Elect Igor Prokudin as Director Management None Against 2.6 Elect Denis Spirin as Director Management None Against 2.7 Elect Alexander Williams as Director Management None For 2.8 Elect Yury Fridman as Director Management None Against 3 Approve Early Termination of Powers of General Director Management For Against 4 Elect General Director (CEO) Management For Against MAGNIT PJSC Meeting Date:SEP 24, 2015 Record Date:AUG 11, 2015 Meeting Type:SPECIAL Ticker:MGNT Security ID:X51729105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 88.40 per Share for First Six Months of Fiscal 2015 Management For For 2.1 Approve Large-Scale Related-Party Transaction with ZAO Tander Re: Loan Agreement Management For For 2.2 Approve Large-Scale Related-Party Transaction with Sberbank of Russia Re: Guarantee Agreement Management For For MMC NORILSK NICKEL PJSC Meeting Date:SEP 14, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 305.07 per Share for First Six Months of Fiscal 2015 Management For For MOSTOTREST PJSC Meeting Date:JUL 15, 2015 Record Date:MAY 05, 2015 Meeting Type:SPECIAL Ticker:MSTT Security ID:X5587J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For For 2.1 Elect Gennady Bogatyrev as Director Management None Against 2.2 Elect Vladimir Vlasov as Director Management None Against 2.3 Elect Leonid Dobrovsky as Director Management None Against 2.4 Elect Valery Dorgan as Director Management None Against 2.5 Elect Andrey Konnykh as Director Management None Against 2.6 Elect Vladimir Kotylevsky as Director Management None Against 2.7 Elect Vladimir Monastyrev as Director Management None Against 2.8 Elect Vyacheslav Prikhodko as Director Management None Against 2.9 Elect Boris Sakun as Director Management None Against 2.10 Elect Alexander Williams as Director Management None For 2.11 Elect Aleksandr Shevchuk as Director Management None For 3 Approve Early Termination of Powers of Audit Commission Management For For 4.1 Elect Tatyana Belyaevskova as Member of Audit Commission Management For For 4.2 Elect Angelina Korotkova as Member of Audit Commission Management For For 4.3 Elect Yulia Kryuchkova as Member of Audit Commission Management For For 4.4 Elect Lyudmila Parshakova as Member of Audit Commission Management For For NOVOROSSIYSK COMMERCIAL SEA PORT PJSC Meeting Date:AUG 12, 2015 Record Date:MAY 24, 2015 Meeting Type:SPECIAL Ticker:NMTP Security ID:X5904U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For Against 2.1 Elect Sergey Andronov as Director Management None Against 2.2 Elect Maksim Grishanin as Director Management None Against 2.3 Elect Vladimir Kayashev as Director Management None Against 2.4 Elect Sergey Kireev as Director Management None Against 2.5 Elect Vitaly Sergeychuk as Director Management None Against 2.6 Elect Aleksandr Tikhonov as Director Management None Against 2.7 Elect Sergey Khodyrev as Director Management None Against 2.8 Elect Marat Shaydaev as Director Management None Against 2.9 Elect Dmitry Shokhin as Director Management None Against NOVOROSSIYSK COMMERCIAL SEA PORT PJSC Meeting Date:AUG 12, 2015 Record Date:MAY 22, 2015 Meeting Type:SPECIAL Ticker:NMTP Security ID:67011U208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For Against 2.1 Elect Sergey Andronov as Director Management None Against 2.2 Elect Maksim Grishanin as Director Management None Against 2.3 Elect Vladimir Kayashev as Director Management None Against 2.4 Elect Sergey Kireev as Director Management None Against 2.5 Elect Vitaly Sergeychuk as Director Management None Against 2.6 Elect Aleksandr Tikhonov as Director Management None Against 2.7 Elect Sergey Khodyrev as Director Management None Against 2.8 Elect Marat Shaydaev as Director Management None Against 2.9 Elect Dmitry Shokhin as Director Management None Against O'KEY GROUP SA Meeting Date:OCT 13, 2015 Record Date:SEP 24, 2015 Meeting Type:SPECIAL Ticker:OKEY Security ID:670866201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Dismiss Current Board Members Management For Against 2 Elect Dmitrii Troitskii, Dmitry Korzhev, Heigo Kera, Mykola Buinyckyi, and Boris Volchek as Directors Management For Against 3 Approve Remuneration of Directors for FY 2015 at USD 400,000 Management For For 4 Approve Remuneration of Directors for FY 2016 at USD 800,000 Management For Against OMV PETROM S.A. Meeting Date:SEP 22, 2015 Record Date:SEP 11, 2015 Meeting Type:SPECIAL Ticker:SNP Security ID:X7932P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Secondary Listing of Company Shares on London Stock Exchange Management For For 2 Empower Executive Board to Carry Out Actions Necessary to Complete Secondary Listing Management For For 3.a Approve Record Date for Effectiveness of This Resolutions Management For For 3.b Approve Meeting's Ex-Date Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For OMV PETROM S.A. Meeting Date:SEP 22, 2015 Record Date:SEP 11, 2015 Meeting Type:SPECIAL Ticker:SNP Security ID:X7932P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect One Supervisory Board Member in Replacement of Gerhard Roiss Management For For 2.a Approve Record Date for Effectiveness of This Resolutions Management For For 2.b Approve Meeting's Ex-Date Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For PHOSAGRO OJSC Meeting Date:JUL 14, 2015 Record Date:JUN 08, 2015 Meeting Type:SPECIAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 48 per Share for First Quarter of Fiscal 2015 Management For For 2 Approve Related-Party Transaction Re: Guarantee Agreement Management For Against 3 Approve Related-Party Transaction Re: Loan Agreement Management For Against PHOSAGRO OJSC Meeting Date:OCT 06, 2015 Record Date:AUG 28, 2015 Meeting Type:SPECIAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividends of RUB 57 per Share Management For Did Not Vote 2 Approve Related-Party Transactions Re: Loan Agreements Management For Did Not Vote 3 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement Management For Did Not Vote 4 Approve Related-Party Transaction Re: Guarantee Agreement Management For Did Not Vote 5 Approve Related-Party Transaction Re: Guarantee Agreement Management For Did Not Vote QIWI PLC Meeting Date:JUL 28, 2015 Record Date:JUN 08, 2015 Meeting Type:SPECIAL Ticker:QIWI Security ID:74735M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reserve Shares for Issuance Under the 2015 Employee Restricted Stock Plan Management For Against 2 Approve the 2015 Employee Restricted Stock Plan Management For Against ROMGAZ SA Meeting Date:JUL 30, 2015 Record Date:JUL 21, 2015 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Bylaws Management For For 2 Adopt Updated Bylaws, Pursuant to Item 1 Management For For 3 Delegate Powers to Board Chairman to Sign New Bylaws Management For For 4 Empower Company Representative to Attend General Meeting of Subsidiary and Vote on Capital Increase with Preemptive Rights Management For For 5 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 6 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:SEP 22, 2015 Record Date:SEP 11, 2015 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Activity Report for S1 2015 Management For For 2 Authorize Procurement of Legal Consultancy, Assistance, and/or Representation Services Management For For 3 Mandate Board to Coordinate Procurement of Legal Services Above Management For For 4 Approve Opening of New Worksite in Surdila Greci Management For For 5 Approve Changes to Records in Trade Register Pursuant to Item 4 Management For For 6 Approve Opening and Registration of 152 New Worksites Management For For 7 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 8 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:OCT 29, 2015 Record Date:OCT 20, 2015 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Bylaws Management For For 2 Adopt New Set of Bylaws Management For For 3 Delegate Powers to Board Chairman to Sign New Bylaws Management For For 4 Approve Amendments to Directors' Contract of Mandate Management For Against 5 Approve Addendum to Directors' Contract of Mandate Management For Against 6 Empower Cornel Bobalca to Sign Amended Contracts with Directors Management For Against 7 Amend Legal Name of Subsidiary Management For For 8 Amend Scope of Activities of Subsidiary Management For For 9 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:SEP 17, 2015 Record Date:SEP 08, 2015 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Board's Activity Report for S1 2015 Management For Did Not Vote 2 Approve Board Report Re: Q2 2015 Transactions Management For Did Not Vote 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For Did Not Vote 4 Authorize Filing of Required Documents/Other Formalities Management For Did Not Vote TMK PAO Meeting Date:OCT 12, 2015 Record Date:SEP 08, 2015 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 2.42 per Share for First Six Months of Fiscal 2015 Management For For 2A Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreement for Securing Obligations of PAO Tagmet Management For For 2B Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreement for Securing Obligations of JSC VTZ Management For For URALKALI PJSC Meeting Date:AUG 07, 2015 Record Date:JUL 08, 2015 Meeting Type:SPECIAL Ticker:URKA Security ID:91688E206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Large-Scale Transaction Re: Acquisition of Shares of JSC Uralkali-Technologiya Management For For 2 Approve New Edition of Regulations on Board of Directors Management For For X5 RETAIL GROUP NV Meeting Date:NOV 12, 2015 Record Date:OCT 15, 2015 Meeting Type:SPECIAL Ticker:FIVE Security ID:98387E205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Elect Stephan DuCharme to Supervisory Board Management For Against 2b Elect Michael Kuchment to Supervisory Board Management For For 3 Elect Igor Shekhterman to Management Board Management For For 4 Ratify Ernst & Young as Auditors Management For For 5 Other Business (Non-Voting) Management None None SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Russia and East European Fund, Inc. By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
